Defendant may well eventually prevail on the contribution issue, perhaps even on the basis that plaintiff was an intentional tortfeasor as mentioned in the principal opinion. At this juncture, however, it is not possible to tell from the record before us even what the nature of the judgment was that was *Page 339 
rendered against plaintiff and defendant, let alone whether plaintiff's relationship to that judgment was as an intentional tortfeasor. These matters would presumably come to light in the course of further proceedings, for which I believe this cause should be remanded. In the belief that assignments of error one and three should be sustained, I respectfully dissent.